On Rehearing.
DUFOUR, J.
A re-examination of this cause has led us to the conclusion that the case of Hitchcock vs. North, 5 Rob. 329, upon which our original decision was rested, even if it be construed to mean what plaintiff claims that it does, has not been followed or even mentioned by- subsequent adjudication in cases of a similar character.
In Plassan vs. Lottery Co., 34 An. 246, in which the answer was a general denial, the .ninth paragraph of the syllabus of the brief, as reported, makes the following point:
“Under the general issue no evidence will be received, except in mitigation of damages, there must be judgment for plaintiff in this suit under the pleading. 5 R. 329.”
In the body of the brief, the following language is used:
“We call your Honor’s attention to the fact that, *36under the pleadings there must he a judgment for the plaintiff, as defendant has not pleaded in justification, and, under the general issue, he can offer-evidence only in mitigation of damages, 5 R. 329.”
November 7, 1910.
The 0§urt, in answering the issue thus directly made, said:
“The dominant questions presented under the pleadings and the evidence are:
‘£ 1st. Did the defendant corporation prosecute or instigate the prosecution?
“2nd. Was such prosecution malicious and without probable cause?
“3rd. Had it caused any damage to plaintiff?
" His counsel admits that his right of recovery depends upon positive and affirmative proof of each of these propositions.”
See, also, 106 La. 202; 113 La. 887.
The confusion in the mind of the counsel arises from a failure to distinguish between the burden of proof and the admissibility of evidence.
The discharge by the committing magistrate was a presumption of want of probable cause, which the defendants had the same right to rebut, as if positive proof had been offered of the facts which plaintiff was bound to prove in order to recover.
Under the pleadings, the evidence was admissible and we find it amply sufficient to exonerate the defendants.
Our previous decree is set aside and the judgment appealed from is affirmed.